DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/2021 has been entered.
Claims 1, 2, 5, 6, 8-17, 20-27 are pending and have been considered on the merits herein. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 14, 20, 24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of Claim 9 is drawn process consisting of steps a)-d) and specifically wherein in step b) liquefying the starch material from a) with at least one alpha-amylase, maltogenic amylase and an esterase.   Claims 20 and 24 claim liquefaction carried out in the presence of a fatty acid oxidizing enzyme, which is in addition to claim 9 which consists of treating the starch material with at least one alpha-amylase, maltogenic amylase and an esterase. Thus, this is an additional step. Claims 14 adds an additional step of distilling to “consisting of” process steps of claim 9.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claim(s) 1, 2, 5, 6, 8-17, 20-27 is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Grichko (US2004/0063184; IDS ref.).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be 

Grichko teaches a process for liquefying starch-containing material including corn, wheat, barley or milo (0022) according to claims 5, 12, and 27, comprising a liquefaction process carried out as a multi-step process within the temperature ranges of 80-105°C then 65-95°C and finally between 40-75°C (0058) according to claims 1, 9 and 16.  
The method comprises the use of an esterase such as lipase and phospholipase (0008, 0021, 0026-0037) in combination with amylases including alpha-amylase (0009, 0038), glucoamylase (0009, 0038) and a maltogenic amylase (0012, 0038), wherein the combination of enzymes are applied during any stage of the fermentation process including liquefaction, saccharification, or presaccharification (0022) to improve ethanol yield (0012, 0023). They teach the use of esterase with maltogenic alpha-amylase from B. stearothermophilus during the liquefaction process (0052). 
They teach that starch processing is carried out with an alpha-amylase (0038) and additional enzymes used in addition to the combination of esterase with alpha-amylase include a maltogenic alpha-amylase (0038), Therefore, Grichko teaches the use of an esterase with an alpha-amylase and a maltogenic alpha-amylase (0038) according to claims 1 and 9.   
B. stearothermophilus (0052 and 0059) and regarding claim 11, the liquefaction, saccharification and fermentation process is a simultaneous process (0057).  
Regarding claims 2, 9, 10, and 26, the starch material is reduced in size by dry milling (0085).  
Regarding claim 14, the fermented material is distilled (0087). 
Regarding claims 9, 15, the process also comprises milling, liquefying, saccharifying and fermenting using a fermenting microorganism which is a yeast (0019, 0086). 
Thus, the reference anticipates the claimed subject matter. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 

Claim 1, 2, 5, 6, 8-17, 20-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Grichko (US2004/0253696).
Grichko teaches a process for liquefying starch-containing material including corn, wheat, barley or milo (0029) according to claims 5, 12, 16 and 27, comprising a liquefaction process carried out as a multi-step process within the temperature ranges of 80-105°C then 65-95°C and finally between 40-75°C (0111) according to claims 1, 9 and 16.  
Regarding claim 8, 20, 23, 24, the method comprises the use of a fatty acid oxidizing enzyme, i.e. lipoxygenase (0035, 0039-0044, 0046) in combination with additional enzymes including an esterase such as lipase and phospholipase (0009, 0012, 0046-0063), amylases including alpha-amylase and a maltogenic amylase (0046) and mixtures thereof (0012) to improve the fermentation process (0013) wherein the combination of enzymes are used prior to, during or following the fatty acid oxidizing enzyme treatment (0035, 0040-44, 0046). They teach that the enzymes are used during any stage, for example liquefaction and/or saccharification (0009, 0012, 0022, 0046, 0052). They also teach that liquefaction is commonly carried out with an alpha-amylase (0111, 0112) and that any alpha-amylase can be used, which includes a maltogenic alpha-amylase).  Further, Grichko teaches the liquefaction process to comprise a three stage process in which enzymes are added (0111). 
B. stearothermophilus (0112 and 0093) and regarding claim 11, the liquefaction, saccharification and fermentation (LSF) process is a simultaneous process and all enzymes are added in the same process step (0115).  They teach the LSF process to be a raw starch hydrolysis (RSH) process in which many enzymes are used together, for example Grichko (0119 and 0120) teaches adding a carbohydrate-source generating enzyme, i.e. glucoamylase according to claim 13, and/or maltogenic alpha-amylase in the process and even further teaches adding glucoamylase and/or alpha-amylase at a temperature, followed by treating the slurry with a glucoamylase and/or alpha-amylase, yeast and at least one fatty acid oxidizing enzyme and optionally an esterase (0120, 0121). Grichko further goes on to teach that a maltogenic alpha-amylase is used in combination with the fatty acid oxidizing enzyme in the RSH process. Therefore, Grichko teaches using at least one alpha-amylase and a maltogenic amylase to form a liquefied material (0008,0009,0012,0022,0023,0025,0038-0063,0085-0098,0109-0112).  
Regarding claims 2, 9, 10, and 26, the starch material is reduced in size by dry milling (0125).  
Regarding claim 14, the fermented material is distilled (0125-0127). 
Regarding claims 9, 15, the process also comprises milling, liquefying, saccharifying and fermenting using a fermenting microorganism which is a yeast (0027, 0125, 0126, 0128-134). 
. 

Claim 1, 2, 5, 6, 8-17, 20-27 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Veit et al. (WO 02/38787 A2) in view of Bisgaard-Frantzen et al. (US2004/0023349 A1) in further view of Grichko (US2004/0063184) and Grichko (US2004/0253696).
Veit teach a process for liquefying starch-containing material including corn, milo, wheat and barley which has been reduced in size by milling (p. 3, lines 32-p.4, lines 1-15, p. 2, lines 36-p. 3, lines 1-7) comprising treating with at least one alpha-amylase and a maltogenic amylase.  They also teaches the liquefaction process to be carried out as a multi-step process within the temperature ranges of 80-105°C for 10 min, then 65-95°C for between 10-120 minutes and finally between 40-75°C (see Veit p.3-6,p.9,lines 30-p.14).  Veit teach reducing starch material, liquefaction, saccharification and fermentation steps (p.3, lines 14-p.6, p.8-9). Veit teach a process for producing a liquefied material comprising liquefying a starch-containing material with at least one alpha-amylase and a maltogenic amylase to form the liquefied material( p. 1-p.2, lines 
Veit does not teach the process to comprise the use of esterase and the third holding time of claim 17. 
Bisgaard-Frantzen teach a process for producing a fermentation product comprising dry milling a starch-containing material, which they disclose to include corn, milo, wheat and barley (0015),  liquefaction and saccharification steps and fermenting the saccharified material using a fermenting microorganism (0016-0020). They teach the liquefaction temperatures of first 105-100°C for 10 minutes, followed by temperatures of 95°C for 1-2 hours, i.e. between 30-120 minutes, followed by temperatures of 30-65°C for 40-90 minutes (0016, 0017). B-F teaches the use of an esterase, i.e. acetyl xylan esterase, in the process to release the starch and non-starch components from distiller’s grains for use in making a fermentation product (0025, 
The above references do not specifically teach the esterase to be a lipase, phospholipase or cutinase.
Both Grichko references (as presented above) teach the use of esterase specifically a lipase, phospholipase or cutinase in a liquefaction process. 
At the time of the claimed invention, enzymes for use in producing a fermentation product comprising liquefying starch containing materials are disclosed by the prior art of record.  Alpha-amylases, maltogenic amylases, and esterases are taught to be useful in releasing and treating starch containing materials in a process for producing a fermentation product. Further,  a third holding time as claimed would have been obvious to one of ordinary skill in the art given the teachings of Bisgaard-Frantzen who hold at the claimed temperature and time in a process for producing a fermentation product and therefore one of ordinary skill in the art would have been motivated to hold the starch-containing material at said temperature for the claimed time with a reasonable expectation for successfully producing a fermentation product during  simultaneous liquefaction saccharification process. 
Response to Arguments
Applicant's arguments filed 2/22/2021 have been fully considered but they are not persuasive. While the references have been amended to address claim amendments and after consideration of applicants arguments, Grichko (US’696) is still relied upon herein in a 103 rejection.  Applicant argues that Grichko (‘696) does not teach alpha-amylase with maltogenic-amylase but rather maltogenic alpha-amylase as amylases such as alpha-amylases and maltogenic alpha-amylases or mixtures thereof (0046). Therefore, the Examiner has changed the rejection from a 102 to a 103 rejection under the rationale that Grichko reasonable suggests the use of the claimed combination of enzymes for treating starch-containing materials and one would have a reasonable expectation of successfully using mixtures thereof, as suggested.  The rejection over Veit and B-F has been amended herein. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/TIFFANY M GOUGH/Examiner, Art Unit 1651        
                                                                                                                                                                                                
/TAEYOON KIM/Primary Examiner, Art Unit 1632